UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2014 COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 0-27887 33-0846191 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1921 E. Alton Avenue, Santa Ana, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 567-1234 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition On May 7, 2014, Collectors Universe, Inc. (the “Company”) issued a press release announcing its consolidated financial results for the quarter ended March 31, 2014 (which is the third quarter of its fiscal year 2014) and for the nine months then ended. A copy of that press release is attached as Exhibit 99.1, and by this reference is incorporated into, this Current Report on Form 8-K. In accordance with General Instruction B.2 of Form 8-K, information in this Item 2.02 and Exhibit 99.1 hereto, are being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”). Item 9.01 Financial Statements and Exhibits. (d) Exhibits . Exhibit No. Description Press release issued May 7, 2014 by Collectors Universe, Inc. announcing its consolidated financial results for the quarter and nine months ended March 31, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. COLLECTORS UNIVERSE, INC. Dated: May 12, 2014 By: /s/ JOSEPH J. WALLACE Joseph J. Wallace, Chief Financial Officer S-1 EXHIBIT INDEX Exhibit No. Description Press release issued on May 7, 2014by Collectors Universe, Inc. announcing its consolidated financial results for the quarter and nine months ended March 31, 2014. E-1
